Citation Nr: 1207912	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-32 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to an initial compensable disability rating for Meniere's disease prior to July 12, 2011.

2.  Entitlement to an initial disability rating in excess of 10 percent for Meniere's disease from July 12, 2011. 


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for Meniere's disease, assigning a noncompensable evaluation effective April 4, 2008.  In June 2009, the Veteran submitted a notice of disagreement (NOD) and subsequently perfected his appeal in September 2009.

In May 2011, the Board remanded the Veteran's claim of entitlement to an increased initial rating for Meniere's disease to the RO for further evidentiary development, including providing additional notice, obtaining any outstanding treatment records, and scheduling the Veteran for new audiological and ear disease examinations.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the RO provided the Veteran with additional notice and requested that he identify any outstanding treatment records in a May 2011 letter.  Additionally, the RO obtained updated VA treatment records and provided the Veteran with new audiological and ear disease examinations in June 2011.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

Following the Board's remand, in a July 2011 supplemental statement of the case, the RO increased the Veteran's disability rating for Meniere's disease to 10 percent, effective July 12, 2011.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Since the Veteran perfected his appeal from the April 2008 assignment of an initial noncompensable disability rating, the Board will address whether he was entitled to a disability rating higher than 0 percent prior to July 12, 2011 and whether he is entitled to a disability rating higher than 10 percent from July 12, 2011 to the present.  Therefore, the issue on appeal has been rephrased as shown above.  The Veteran is not prejudiced by such recharacterization of the issue.

The appeal is REMANDED to the Lincoln RO.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran has been assigned a noncompensable initial evaluation under Diagnostic Code 6204 from April 4, 2008 to July 11, 2011, and a 10 percent initial evaluation under Diagnostic Code 6204 from July 12, 2011 to the present, for his service-connected Meniere's disease.  He seeks higher initial ratings.

Service connection was granted for the Veteran's Meniere's disease on the basis that his Meniere's disease had been aggravated by his service-connected hearing loss and tinnitus.  Under 38 C.F.R. § 3.310(b), service connection may be granted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury.  However, a veteran may only be compensated for any increase in severity over and above the baseline level of severity.  See 38 C.F.R. § 3.310(b) (2011).  In this case, the Veteran's baseline level of severity of Meniere's disease has not been determined.  The March 2009 and June 2011 VA examiners only addressed the Veteran's current level of severity, not his baseline level of severity.  Accordingly, the examinations of record are inadequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to increased initial ratings for service-connected Meniere's disease must be remanded for an addendum opinion.  See Barr, supra.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Copies of all outstanding VA treatment records from the Omaha VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.

2.  Following completion of the above, the Veteran's claims file should be returned to the original June 2011 VA examiner, if possible, for an addendum opinion.  Specifically, the examiner should determine the Veteran's baseline level of severity of Meniere's disease before any aggravation by his service-connected hearing loss and/or tinnitus, pursuant to 38 C.F.R. § 3.310(b).  The examiner's attention is directed to the report of the March 2009 VA ear disease examination.  The Veteran may be recalled for examination, if deemed necessary.  The examiner should provide a complete rationale for any opinion provided.

If the June 2011 VA examiner is unavailable, the Veteran should be afforded an examination with an appropriate examiner in order to determine the baseline severity of his Meniere's disease before any aggravation by his service-connected hearing loss and/or tinnitus, pursuant to 38 C.F.R. § 3.310(b).  The examiner's attention is directed to the report of the March 2009 VA ear disease examination, as well as the June 2011 ear disease examination report and July 2011 addendum opinion.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to an increased initial rating or ratings for Meniere's disease should be readjudicated.  In readjudicating the claim, the RO should pay particular attention to 38 C.F.R. § 3.310(b) and consideration of the Veteran's baseline level of severity.  The adjudicator's attention is directed to the report of the March 2009 VA ear disease examination and the conclusion that it was at least as likely as not that the Veteran's Meniere's disease was aggravated by his service-connected hearing loss and tinnitus; i.e., that there could be additive hearing loss, as well as the June 2011 VA ear disease examination report and the July 2011 addendum opinion.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


